DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,916,198. 
Claim 1 of pending application
Claim 1-4 of U.S. Patent 10,916,198
A display pixel comprising:
A display pixel, comprising:
a light-emitting diode having an anode terminal and a cathode terminal;
(lines 10-12) a light-emitting diode coupled in series with the drive transistor, wherein the light-emitting diode comprises an anode terminal and a cathode terminal; and 
a drive transistor having a gate terminal, a first source-drain terminal coupled to a power supply line, and a second source-drain terminal coupled to the anode terminal of the light-emitting diode;
(lines 2-3) a drive transistor having a gate terminal, a source terminal, and a drain terminal;
a semiconducting-oxide transistor coupled across the gate terminal and the second source-drain terminal of the drive transistor; and
(lines 4-5) a semiconducting-oxide transistor coupled across the gate terminal and the drain terminal of the drive transistor; and

(lines 6-9) a storage capacitor connected to the gate terminal of the drive transistor; a data loading transistor connected to the source terminal of the drive transistor;

(lines 13-15) an anode reset transistor connected to the anode terminal of the light-emitting diode, wherein the anode reset transistor is configured to receive dynamically adjustable anode reset voltage.
an initialization transistor having a gate terminal, a first source-drain terminal coupled to the second source-drain terminal of the drive transistor, and a second source-drain terminal configured to receive a dynamically adjustable initialization voltage.
Claim 2: The display pixel of claim 1, further comprising: an initialization transistor connected to the drain terminal of the drive transistor.
Claim 3: The display pixel of claim 2, further comprising: an emission transistor coupled between the initialization transistor and the anode reset transistor.
Claim 4: The display pixel of claim 3, wherein the initialization transistor is configured to receive a dynamically adjustable initialization voltage.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claims 1-4 of U.S. Patent 10,916,198. As such, Claim 1 of the pending application is anticipated by Claims 1-4 of the ‘198 Patent.
The following table maps some of the remaining claims of the pending application to the claims of the ‘198 Patent.
Claims of the pending application
Claims of U.S. Patent 10,916,198
Claim 2
Claim 2
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 1



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (USPGPUB 2018/0166025—hereinafter “Zhou”).
As to Claim 1, Zhou teaches a display pixel (See Fig. 1) comprising: 
a light-emitting diode having an anode terminal and a cathode terminal (Fig. 1 at Oled); 
a drive transistor (Fig. 3 at M0) having a gate terminal (connected to N1), a first source-drain terminal (connected to N2) coupled to a power supply line (PVDD), and a second source-drain terminal (connected to N3) coupled to the anode terminal of the light-emitting diode (Oled); 
a semiconducting-oxide transistor (Fig. 3 at M6) coupled across the gate terminal (N1) and the second source-drain terminal (N3) of the drive transistor (M0); and 
an initialization transistor (M5) having a gate terminal, a first source-drain terminal coupled to the second source-drain terminal of the drive transistor (note connection at N3), and a second source-drain terminal (connection at N1) configured to receive a dynamically adjustable initialization voltage (voltage at N1 that is adjusted by C1).
As to Claim 2, Zhou teaches that the first source-drain terminal of the initialization transistor (M5) is directly coupled to the second source-drain terminal of the drive transistor  (note connection at N3).
As to Claim 3, Zhou teaches an anode reset transistor (Fig. 3 at M7) having a first source-drain terminal coupled to the anode terminal of the light-emitting diode (Oled) and having a second source-drain terminal configured to receive an anode reset voltage (voltage Vref).
As to Claim 4, Zhou teaches an anode reset transistor (Fig. 3 at M7) having a first source-drain terminal coupled to the anode terminal of the light-emitting diode (Oled) and having a second source-drain terminal configured to receive a fixed reset voltage  (voltage Vref).
As to Claim 5, Zhou teaches a data loading transistor (Fig. 3 at M4) having a gate terminal, a first source-drain terminal coupled to the first source-drain terminal of the drive transistor (connection at N2), and a second source-drain terminal coupled to a data line (Data).
As to Claim 6, Zhou teaches that the gate terminal of the semiconducting-oxide transistor (Fig. 3 at M6) is configured to receive a first scan signal (Scan1); the gate terminal of the data loading transistor (Fig. 3 at M4)  is configured to receive a second scan signal (Scan2); and the gate terminal of the initialization transistor (Fig. 3 at M5)  is configured to receive a third scan signal (Scan2).
As to Claim 7, Zhou teaches that the gate terminal of the anode reset transistor (Fig. 3 at M7) is configured to receive an additional scan signal that is a delayed version of the third scan signal (Scan2 and Pg. 6, ¶ 94).
As to Claim 8, Zhou teaches a first emission transistor (Fig. 3 at M1) having a gate terminal, a first source-drain terminal coupled to the power supply line (PVDD), and a second source-drain terminal coupled to the first source-drain terminal of the drive transistor (connection at N2 to M0); and a second emission transistor (Fig. 3 at M2) having a gate terminal, a first source-drain terminal coupled to the second source-drain terminal of the drive transistor (connection at N3 to M0), and a second source-drain terminal coupled to the anode terminal of the light-emitting diode (Oled).
As to Claim 9, Zhou teaches that the gate terminals of the first and second emission transistors are configured to receive a common emission signal (Emit1 and Emit2).
As to Claim 11, Zhou teaches a storage capacitor (Fig. 3 at C1) having a first terminal coupled to the power supply line (PVDD) and having a second terminal coupled to the gate terminal of the drive transistor (connection at N1 to M0).
As to Claim 18, Zhou teaches a display pixel (See Figs. 1-3) comprising: 
a light-emitting diode having an anode terminal and a cathode terminal (Fig. 3 at Oled); 
a drive transistor (Fig. 3 at M0) having a gate terminal, a first source-drain terminal coupled to a power supply line (PVDD connected at N2), and a second source-drain terminal coupled to the anode terminal of the light-emitting diode (Oled connected at N3); 
a first emission transistor (Fig. 3 at M1) coupled between the power supply line (PVDD) and the first source-drain terminal of the drive transistor (connection at N2); 
a second emission transistor (Fig. 3 at M2) coupled between the second source-drain terminal of the drive transistor (connection at N3) and the anode terminal (Oled); and 
an initialization transistor (Fig. 3 at M5) directly coupled to a node between the second source-drain terminal of the drive transistor (connection at N3) and the second emission transistor (Fig. 3 at M2).
As to Claim 19, Zhou teaches that the initialization transistor (Fig. 3 at M5) is configured to receive a dynamically adjustable initialization voltage (voltage at N1 that is adjusted by C1).
As to Claim 20, Zhou teaches an anode reset transistor (Fig. 3 at M7) directly coupled to the anode terminal (Oled) and configured to receive a fixed reset voltage (Vref).
As to Claim 21, Zhou teaches an anode reset transistor (Fig. 3 at M7) directly coupled to the anode terminal (Oled) and configured to receive a dynamically adjustable reset voltage (Vref).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
As to Claim 10, Zhou fails to teach that the drive transistor, the initialization transistor, the anode reset transistor, the data loading transistor, the first emission transistor, and the second emission transistor all comprise silicon transistors. Examiner takes Official Notice that it is well known in the art to for all of the transistors of a pixel circuit to comprise silicon. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to form all of the transistors of the pixel circuit taught by Zhou of silicon since it is a readily available material that is commonly used in transistors of a pixel circuit.
Allowable Subject Matter
Claims 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 12, the prior art of record fails to teach or suggest, either alone or in combination “A method of operating a display pixel having a light-emitting diode, a drive transistor, and an initialization transistor, the method comprising: during a refresh period, performing an initialization operation by activating the initialization transistor while the initialization transistor is receiving a first initialization voltage; during the refresh period, performing a first stress operation by activating the initialization transistor while the initialization transistor is receiving a second initialization voltage different than the first initialization voltage; and during a vertical blanking period, performing a second stress operation by activating the initialization transistor while the initialization transistor is receiving a third initialization voltage different than the first initialization voltage.” (As claimed, emphasis added)
Claims 13-17 depend upon claim 12 and thus are also allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694